EXHIBIT 10.1


DESIGN AND DEVELOPMENT AGREEMENT

        This Agreement made as of the 4th day of August, 2005, by and between
ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership (the
“Partnership”), and ROBERTS PROPERTIES, INC., a Georgia corporation (the
“Developer”),

W I T N E S S E T H

        WHEREAS, the Partnership has acquired approximately 22.03 acres of land
located in Land Lots 205 and 206 of the 2nd District, 1st Section, Forsyth
County, Georgia, fronting on North Old Atlanta Road, and the Partnership intends
to develop, construct, own and operate on the Property a 154-residential unit
apartment community (“SawMill Village”); and

        WHEREAS, the Partnership desires that the Developer perform certain
advisory, administrative and supervisory services relating to the Partnership’s
design, development and construction of SawMill Village;

        NOW, THEREFORE, the parties hereto hereby agree as follows:

1.  Services

        The Developer will create and develop SawMill Village and manage the
team of professionals involved, including engineers, land planners, architects
and designers, and manage the design team involved in developing the interior
design and models, as well as selecting the materials, finishes, features and
colors for the interior and exterior of SawMill Village. The Developer shall
also provide supervisory services to ensure that SawMill Village is built in
accordance with the approved Plans and Specifications provided.

2.  Compensation

        For the above services, the Developer shall be paid a total of Seven
Hundred and Seventy Thousand Dollars ($770,000), payable in equal monthly
installments over the development period. The date of commencement of the
development period is to be determined.

        IN WITNESS WHEREOF, the parties hereto have executed this agreement as
of the date first above written.

ROBERTS PROPERTIES RESIDENTIAL,     ROBERTS PROPERTIES, INC., a     L.P., a
Georgia limited partnership   Georgia corporation       By:  Roberts Realty
Investors, Inc.,   By:  /s/ Anthony W. Shurtz       Its Sole General Partner  
       Anthony W. Shurtz,             Chief Financial Officer   By:  /s/ Michael
A. Quinlan             Michael A. Quinlan,             Secretary     